                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


KIMYA D. GREEN,

        Plaintiff,

      v.                                                         Case No. 19-CV-1555

CENLAR FSB,

       Defendant.


      DECISION AND ORDER ON DEFENDANT’S MOTION FOR SUMMARY
                JUDGMENT AND PLAINTIFF’S MOTION FOR
                    PARTIAL SUMMARY JUDGMENT


        Kimya D. Green sues Cenlar FSB for alleged violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. § 1681 et seq. arising from a mortgage loan Green originally

obtained in 2013. Green alleges that Cenlar failed to conduct a reasonable investigation into

disputed information reported to the three major credit bureaus (TransUnion, Experian, and

Equifax), negatively impacting her credit score and emotional well-being. The parties have

filed cross-motions for summary judgment. Green moves for partial summary judgment,

asking the Court to find Cenlar liable for violations of the FCRA (Docket # 33.) Cenlar

moves for summary judgment dismissing Green’s complaint and entering judgment in its

favor. (Docket # 29.) For the reasons explained below, Green’s motion for partial summary

judgment is denied and Cenlar’s motion for summary judgment is granted.1




1
  Cenlar also moves to strike the affidavits of Denisse De Los Reyes (Docket # 40), Tanya Wiedenhoeft
(Docket # 50), Sannia Green, Aubrey Gomez, Veronica Neumann (Docket # 52), and Jon Stanek (Docket #
58). I do not find these affidavits relevant to disposition of the issues on summary judgment. Thus, these
motions are denied as moot.



           Case 2:19-cv-01555-NJ Filed 04/19/21 Page 1 of 19 Document 63
                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which

would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330

F.3d 991, 994 (7th Cir. 2003)).




                                               2


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 2 of 19 Document 63
                                   UNDISPUTED FACTS

        Kimya Green executed a note and mortgage (“the loan”) to Mortgage Electronic

Registration Systems, Inc. as Nominee for A & N Mortgage Services, Inc. on October 17,

2013 and promised to pay the principal balance of $131,081.00 plus interest payable in

accordance with the terms and provisions of the note and mortgage. (Def.’s Proposed

Findings of Fact (“DPFOF”) in Supp. of Summ. Judg. ¶ 1, Docket # 31 and Pl.’s Resp. to

DPFOF ¶ 1, Docket # 44.) The loan is secured by a multi-unit property located in

Milwaukee. (Id. ¶ 2.) Green defaulted on the loan in 2015. (Pl.’s Proposed Findings of Fact

(“PPFOF”) in Supp. of Partial Summ. Judg. ¶ 2, Docket # 36 and Def.’s Resp. to PPFOF ¶

2, Docket # 46.) Lakeview Loan Servicing, LLC acquired the servicing rights while the loan

was in default (id.) and Cenlar began sub-servicing the loan (id. ¶ 4).

       On September 19, 2013, DEM Investments, LLC filed a UCC Financing Statement

against Green’s accounts receivables related to a loan that was repaid. (Declaration of

Thomas J. Lyons (“Lyons Decl.”) ¶ 15, Ex. 14, Docket # 35-14.) The UCC Financing

Statement was filed with the Wisconsin Department of Financial Institutions but was not

filed with the Milwaukee County Register of Deeds and had nothing to do with the

mortgaged property. (Id.)

       In February 2017, Green paid Cenlar $28,700.29 to reinstate the loan. (Id. ¶ 6.)

Bayview Loan Servicing provided loss mitigation services for Cenlar. (Deposition of

Raymond Crawford (“Crawford Dep.”) at 35, Ex. 1 to Lyons Decl., Docket # 35-1.) Green

received a letter dated March 15, 2017 from Bayview Loan Servicing offering her a trial

period plan (“TPP”) under the FHA Home Affordable Modification Program (“HAMP”).

(PPFOF ¶ 7 and Def.’s Resp. ¶ 7.) The letter stated as follows, in relevant part:

                                               3


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 3 of 19 Document 63
                                            ***




(Lyons Decl. ¶ 11, Ex. 10, Docket # 35-10.) The letter stated the following regarding credit

reporting:




(Id.) Green signed the TPP document on March 20, 2017. (Id.) Green made the three TPP

payments due on April 1, 2017, May 1, 2017, and June 1, 2017. (Affidavit of Diane

McCormick (“McCormick Aff.”) ¶ 15, Docket # 30-1.) Bayview sent Green a letter dated

June 23, 2017, stating that upon receiving a title report for the secured property in

connection with her TPP application, two “clouds” appeared on the title: (1) a judgment in

Milwaukee County against Kimberly Green in the amount of $550.00 recorded on August

2, 2005 and (2) the September 19, 2013 UCC Financing Statement. (McCormick Aff. ¶ 15,

Ex. D, Docket # 30-1.) Green was informed that these clouds needed to be cleared before
                                             4


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 4 of 19 Document 63
her loan could be modified. (Id.) Green contacted Bayview on July 5, 2017 and confirmed

that her name was not “Kimberly Green.” (PPFOF ¶ 12 and Pl.’s Resp. ¶ 12.) Bayview

noted that Green stated that she spoke to the City and there was no such lien. (Crawford

Dep. at 37.) Green was told that Bayview would request a new title report. (Id. at 37–38.)

       In November 2017, Bayview sent Green another letter after receiving the updated

title report. (McCormick Aff. ¶ 16, Ex. E, Docket # 30-1.) This letter indicated that the

“Kimberly Green” judgment was resolved; however, the UCC Financing Statement was

still listed as a cloud on the property’s title that needed to be cleared prior to loan

modification. (Id.) Green received an additional letter from Bayview, dated December 5,

2017, again informing her about the UCC Financing Statement cloud. (McCormick Aff. ¶

17, Ex. F, Docket # 30-1.) Green received a letter from Bayview, dated December 14, 2017,

stating that she was ineligible for a loan modification because of the unresolved cloud on her

title. (McCormick Aff. ¶ 18, Ex. G, Docket # 30-1.)

       Cenlar sent Green a letter dated December 15, 2017, stating that she was in default

under the terms of her mortgage. (McCormick Aff. ¶ 19, Ex. H, Docket # 30-1.) Green was

sent an additional letter dated December 29, 2017, stating again that she was in default and

that she could cure the default by sending $4,004.16 by February 2, 2018. (McCormick Aff.

¶ 20, Ex. I, Docket # 30-1.)

       On January 16, 2018, Green sent Cenlar a letter as follows:




                                              5


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 5 of 19 Document 63
(Lyons Decl ¶ 14, Ex. 13, Docket # 35-13.) Green included bank statements indicating loan

payments made monthly from April 2017 to December 2017 in the amount of

approximately $1,157.31. (Id.) Cenlar sent Green a letter dated January 26, 2018 stating that

it had not received the mortgage payments for November 2017, December 2017, and

January 2018. (McCormick Aff. ¶ 21, Ex. J, Docket # 30-1.) Green was sent an additional

letter dated February 13, 2018 stating that she was in default and informing her that she

could cure the default by paying $4,004.16 by March 20, 2018. (McCormick Aff. ¶ 22, Ex.

K, Docket # 30-1.) Cenlar sent Green additional letters informing her that her loan was

delinquent on February 15, 2018, April 4, 2018, April 6, 2018, May 16, 2018, May 22, 2018,

June 13, 2018, and June 19, 2018. (McCormick Aff. ¶ 23, Ex. L, Docket # 30-1.)

       Cenlar sent Green letters dated July 3, 2018 and July 30, 2018, returning checks

dated June 27, 2018 and July 30, 2018, each in the amount of $1,634.25 because the funds

were insufficient to bring the loan current. (McCormick Aff. ¶ 24, Ex. M, Docket # 30-1.)

Green was sent a letter dated September 28, 2018, returning funds in the amount of

$4,002.00 as insufficient to bring the loan current and informing her that the account had

been referred to an attorney to bring a foreclosure action. (Id.)



                                                6


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 6 of 19 Document 63
       Green contacted TransUnion, Experian, and Equifax (the “credit bureaus”) on

November 7, 2018 to dispute late notations from Cenlar on her credit report for January

through April 2018. (McCormick Aff. ¶ 25, Ex. N, Docket # 30-1.) Green provided

documentation showing the following payments:

   x   $1,339.72 on January 18, 2018;
   x   $1,339.72 on February 14, 2018;
   x   $1,334.72 on March 24, 2018; and
   x   $1,634.25 on April 27, 2018.

(Id.) Cenlar was alerted to Green’s disputes by the credit bureaus between November 16,

2018 and November 21, 2018. (McCormick Aff. ¶ 26.) Cenlar responded to Green’s disputes

on December 6, 2018. (McCormick Aff. ¶ 26, Ex. O, Docket # 30-1.) Green initiated a

second dispute with the credit bureaus on January 21, 2019. (McCormick Aff. ¶ 27, Ex. P,

Docket # 30-1.) Green stated that her credit report now incorrectly showed late payments

for January through April 2018, no data for May and June 2018, and late payments for July

through September 2018. (Id.) Green provided receipts for payments made in January

through June 2018. (Id.) Cenlar received notice of Green’s second dispute with the credit

bureaus between January 30, 2019 and February 3, 2019 and responded on February 19,

2019. (McCormick Aff. ¶ 28, Ex. Q, Docket # 30-1.) Green has not been denied a loan or

credit since December 2017. (DPFOF ¶ 23 and Pl.’s Resp. ¶ 23.)

                                        ANALYSIS

       Green alleges in her complaint that Cenlar both willfully and negligently violated its

duties under 15 U.S.C. § 1681s-2(b) by “failing to conduct a reasonable investigation with

respect to the disputed information and failing to update and/or remove the inaccurate

account history or, in the alternative, to report the account as ‘disputed’ by changing the

                                             7


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 7 of 19 Document 63
Metro II CCC to ‘XB.’” (Compl. ¶ 49.) Section 1681s-2(b) addresses the duties of furnishers

of credit information upon receiving notice from a consumer reporting agency that a

consumer disputes the completeness or accuracy of any of the information the furnisher

provided to the consumer reporting agency. Section 1681n provides consumers with a claim

for willful violations of the FCRA, while Section 1681o does the same as to negligent

violations. 15 U.S.C. § 1681n, 15 U.S.C. § 1681o. Green alleges that Cenlar violated the

FCRA in two ways: (1) by failing to conduct a reasonable investigation into her November

2018 and January 2019 payment history disputes pursuant to § 1681s-2(b)(1)(A) (Pl.’s Br. in

Opp. Summ. Judg. at 11–12, Docket # 41) and (2) by failing to either remove the inaccurate

account history or mark the account disputed pursuant to § 1681s-2(b)(1)(C) and (D) (Pl.’s

Br. in Supp. of Partial Summ. Judg. at 13–14, Docket # 34). I will address each argument in

turn.

        1.      Failure to Conduct a Reasonable Investigation - 15 U.S.C. § 1681s-2(b)(1)(A)

        Green alleges that Cenlar violated the FCRA when it allegedly failed to conduct a

reasonable investigation of her November 2018 and January 2019 payment history disputes.

(Docket # 41 at 11–12.) Under the FCRA, “when a credit-reporting agency notifies a debt

collector of a disputed debt, the debt collector (called a ‘furnisher’ under the statute) must

‘conduct an investigation with respect to the disputed information.’” Walton v. EOS CCA,

885 F.3d 1024, 1028 (7th Cir. 2018) (quoting 15 U.S.C. § 1681s-2(b)(1)(A)). Although the

language of the statute does not expressly require it, courts have concluded that the statute

should be read as requiring a reasonable investigation. Scheel-Baggs v. Bank of Am., 575 F.

Supp. 2d 1031, 1039 (W.D. Wis. 2008). Generally, the question of an investigation’s

reasonableness is one reserved for the jury. Jensen v. Peoples Gas Light & Coke Co., No. 04 C

                                                  8


             Case 2:19-cv-01555-NJ Filed 04/19/21 Page 8 of 19 Document 63
2945, 2005 WL 2007123, at *3 (N.D. Ill. Aug. 16, 2005). However, “‘summary judgment is

proper if the reasonableness of the defendant’s procedures is beyond question.’” Walton, 885

F.3d at 1028 (quoting Westra v. Credit Control of Pinellas, 409 F.3d 825, 827 (7th Cir. 2005)).

       In Westra, a credit furnisher received an Automated Credit Dispute Verification

(“ACDV”) form from TransUnion with a dispute code indicating that the consumer was

disputing the charge on the basis that the account did not belong to him. 409 F.3d at 827. It

did not include any information about possible fraud or identity theft. Id. The court held

that the credit furnisher’s investigation (consisting of verifying the consumer’s name,

address, and date of birth) was reasonable as a matter of law “given the scant information it

received regarding the nature of Westra’s dispute.” Id. While the plaintiff argued that the

credit furnisher should have contacted him directly about the disputed account, the Westra

court stated:

       While that would have undoubtedly helped matters in the instant case,
       requiring a furnisher to automatically contact every consumer who disputes a
       debt would be terribly inefficient and such action is not mandated by the
       FCRA. As such, the fact that Credit Control did not contact Westra does not
       make their investigation unreasonable.

Id. As such, “Westra makes clear that the information a credit furnisher receives about a

dispute determines how extensive an investigation must be to be considered reasonable.”

Jensen, 2005 WL 2007123, at *3.

       At issue in this case is Cenlar’s investigation of two disputes Green initiated with the

credit bureaus in November 2018 and January 2019. On November 7, 2018, Green sent

letters to the credit bureaus disputing late notations from Cenlar for January through April

2018, reporting the payments as 90 days late. (McCormick Aff. ¶ 25, Ex. N, Docket # 30-1



                                                9


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 9 of 19 Document 63
at 65.) Green states that the “late notations are in error because [she] made these payments

on time” and enclosed bank statements and receipts showing the following payments made:

           x   $1,339.72 made on January 18, 2018;
           x   $1,339.72 made on February 14, 2018;
           x   $1,334.72 made on March 24, 2018; and
           x   $1,634.25 made on April 27, 2018.

(Docket # 30-1 at 65–86.) Marquita Barker, a credit reporting analyst for Cenlar, testified

that she received and responded to the ACDV associated with Green’s November 2018

dispute. (Deposition of Marquita Barker (“Barker Dep.”) at 7, 36–63, Docket # 30-4.)

Although Barker testified that she could not specifically remember processing Green’s

ACDV forms (id. at 50), she testified that her standard procedure when a consumer disputes

late payments is to pull the customer’s payment history information and reconcile the

effective date of the payment to make sure it was applied in a timely manner (id.).

      In January 2019, Green again submitted disputes with the credit bureaus, disputing

the late payment notifications for January through April 2018, no data for May and June

2018, and late payments for July through September 2018. (McCormick Aff. ¶ 27, Ex. P,

Docket # 30-1.) Green again included bank statements and checks showing payments made

from January through June. (Id.) This dispute was addressed by Monique Cooper, a third-

party operational credit analyst for Cenlar. (Deposition of Monique Cooper (“Cooper

Dep.”) at 7, 21, Docket # 30-5.) Cooper similarly could not specifically remember

processing Green’s ACDV, but testified that she would typically look at the documents the

consumer provided and compare that to the information shown in Cenlar’s computer

system. (Id. at 29–40.)




                                             10


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 10 of 19 Document 63
      Green does not dispute that Cenlar maintains detailed written procedures that set

forth the manner in which Cenlar responds to consumer disputes received from the credit

bureaus (Pl.’s Resp. to DPFOF ¶ 19) and that Cenlar trains its employees on handling

customer disputes (id. ¶¶ 20–22). Green argues, however, that Cenlar’s procedures are

inadequate.

      Green argues the Cenlar’s responses to the ACDVs are “nonsensical,” further

supporting the unreasonableness of its investigation. (Docket # 34 at 12.) For example,

Green argues that Cenlar could not “explain why or how [Green] could go from zero to

120+ days delinquent in one month and why they verified it even after being confronted

with the documents provided . . . showing regular monthly payments.” (Id. at 13.) Green

also argues that Barker provided inconsistent responses to the credit bureaus, for example,

she added the code “BO” to TransUnion’s response, indicating that the loan was in

foreclosure, but did not add the code to her responses to Equifax and Experian. (Id.)

      Again, whether a defendant’s investigation is reasonable depends on the information

it receives regarding the dispute. In both the November 2018 and January 2019 dispute

letters, Green disputes the reporting of the timeliness of her payments. Thus, Cenlar’s

obligation was to investigate whether Green’s payments from January through September

2018 (the dates identified by Green) were timely made. In her November 2018 dispute letter,

Green challenged the late notations for payments made in January through April 2018.

After receiving Green’s ACDVs, Barker did not change the account history notations (of 90

days late) for any of those months with any of the credit bureaus. (McCormick Aff. ¶ 26, Ex.

O.) In her January 2019 dispute letter, Green challenged the late notations for payments

made in January through September 2018. After receiving Green’s second ACDVs, Cooper

                                             11


        Case 2:19-cv-01555-NJ Filed 04/19/21 Page 11 of 19 Document 63
only made one correction for the months at issue. The TransUnion report was only showing

Green’s July, August, and September 2018 payments as 120 days late, while Equifax and

Experian were showing those three months as 120, 150, and 180 days late, respectively.

(McCormick Aff. ¶ 28, Ex. Q.) Cooper modified the TransUnion report to make it

consistent with the other two credit bureau reports—changing July, August, and September

2018 to show payments 120, 150, and 180 days late, respectively. (Id.)

      While Green argues that Cenlar’s reporting of the days late was “nonsensical” and

argues that Cenlar’s agents could not explain why or how one could go from nondelinquent

one month to 90 days delinquent the next month (Docket # 34 at 13), both Barker and

Cooper (though unable to specifically recall Green’s case), offered explanations as to how

that could happen. For example, Barker testified as follows:

       Q: So when I look at this, it goes from December of ’17 being a zero,
       meaning current, and then in January of 2018, we got to 90 days past due. . .
       Does that make sense to you?

       A: Yes. I have seen this in many cases where the payments have gotten
       returned. And once we get ready to report again, if it’s multiple payments that
       were returned on the account, it can possibly have a zero, yes, for December.
       And once January reporting occurs, the account was delinquent for that time
       or how many payments were returned.

(Barker Dep. at 48–49.) Cooper similarly testified that she has seen accounts go from current

in one month to 90 days delinquent the next month, and offered possible explanations as to

why. (Cooper Dep. at 28–29.) But Green’s critique of Cenlar’s reporting of exactly how

many days delinquent her account was during those months is irrelevant to her claim.

Green does not assert that she suffered damages because Cenlar reported her account 90

days delinquent as opposed to 30 or 60 days delinquent. Green argues that her account was

not delinquent because she continued to make monthly payments. As such, Green reasons

                                             12


        Case 2:19-cv-01555-NJ Filed 04/19/21 Page 12 of 19 Document 63
that any report to the credit bureaus that she was delinquent on her payments was

inaccurate as a matter of law. (Docket # 34 at 13–14.)

      But the record evidence indisputably shows that Green’s account was delinquent from

January 2018 onward. Green asserts that she was diligently pursuing a loan modification

and “was in fact entitled to a permanent modification” in 2017. (Pl.’s Reply Br. in Supp. of

Partial Summ. Judg. at 4, Docket # 56.) In reality, Green was offered a TPP under HAMP

on March 15, 2017 (PPFOF ¶ 7), which she signed on March 20, 2017 (Lyons Decl. ¶ 11,

Ex. 10). The TPP agreement stated that Green must make three timely payments of

$1,157.31 in April, May, and June 2017 and that she could make these reduced payments

instead of her normal mortgage payment. (PPFOF ¶ 8.) It is undisputed that Green timely

made these three payments (Lyons Decl ¶ 14, Ex. 13, Docket # 35-13); however, this did

not “complete the TPP,” as Green claims (PPFOF ¶ 9), entitling her to a permanent loan

modification.

       While the TPP stated that making these three payments was a condition to receiving

a loan modification (Lyons Decl. ¶ 11, Ex. 10) (“[I]f you do not make each of your trial

period payments in the month which it is due, your loan will not be modified under the

FHA HAMP Modification Program.”), even with successful payment, receiving a loan

modification was “not a guarantee” (id.). Instead, the TPP stated that “timely trial payments

are but one factor of many for consideration by the Lender,” in determining whether to

modify the loan. (Id.) (emphasis added).

       Another factor the lender considered was whether there were any clouds on the

property’s title. As Cenlar’s employee Raymond Crawford testified, a property cannot be

sold without clear title. (Crawford Dep. at 57–58.) After successfully making the initial three

                                              13


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 13 of 19 Document 63
TPP payments, Green received a letter dated June 23, 2017 alerting her to two clouds

appearing on her property’s title report (the “Kimberly Green” judgment and the UCC

Financing Statement) that needed to be cleared before the loan could be modified.

(McCormick Aff. ¶ 15, Ex. D.) Green contacted Cenlar and cleared up the “Kimberly

Green” judgment cloud. (PPFOF ¶ 12 and Pl.’s Resp. ¶ 12.) A new title report was

requested and the “Kimberly Green” judgment no longer appeared on the title report.

(McCormick Aff. ¶ 16, Ex. E.) However, the UCC Financing Statement still clouded the

property’s title and Green was alerted to this in November 2017 (id.) and again on

December 5, 2017 (McCormick Aff. ¶ 17, Ex. F). Green argues that this cloud was incorrect

because the UCC Financing Statement did not impact the property at issue and had been

satisfied years earlier (Pl.’s Resp. to DPFOF ¶ 4) and that the “details about the title report

and UCC Financing Statement were withheld from [Green] during the loan modification

process” (PPFOF ¶ 34). Green argues that had she received the title report in 2017, “the

matter could have been quickly resolved.” (PPFOF ¶ 35.)

       But the evidence does not support Green’s assertion that information regarding the

UCC statement was withheld from her during the course of the loan modification process.

Green received multiple notices between June and December 2017 regarding the UCC

Financing Statement clouding her property’s title and Green herself testified that she was

informed that there was a UCC Financing Statement showing up on the title. (Deposition of

Kimya Green (“Green Dep.”) at 27, Docket # 30-3.) Thus, Green had ample opportunity to

clear this title cloud, as she did with the “Kimberly Green” judgment.

       Green’s current assertion that the UCC Financing Statement cloud was incorrect is

irrelevant to Cenlar’s December 2017 loan modification decision. Green does not assert that

                                              14


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 14 of 19 Document 63
Cenlar somehow manufactured this cloud on her title; it merely acted on the information

found in the title report. And without a clear title, Green’s loan modification was denied on

December 14, 2017. (McCormick Aff. ¶ 18, Ex. G.) The TPP agreement Green signed

clearly stated that her current loan documents remained in effect, even while Green made

the reduced TPP payments. (Lyons Decl. ¶ 11, Ex. 10.) Thus, without the permanent

modification in place, Green was in default, as was communicated to her on December 15,

2017. (McCormick Aff. ¶ 19, Ex. H.) Green was told in February 2018 that she could cure

the default by paying $4,004.16 by March 20, 2018 (McCormick Aff. ¶ 22, Ex. K); however,

Green only paid $2,679.44 by that date ($1,339.72 on January 18, 2018 and $1,339.72 on

February 14, 2018) (McCormick Aff. ¶ 25, Ex. N). Green does not dispute that she failed to

pay the difference between her required mortgage payments and the TPP payments

(Response to Interrogatory No. 21, Ex. 6, Docket # 30-6.) Thus, even though Green

continued to make payments towards her loan in 2018, the amounts were insufficient to

bring her mortgage current. Green was informed of this in eleven letters between February

and September 2018. (McCormick Aff. ¶¶ 22–24, Exs. K, L, and M.) In other words, Green

presents no evidence that her mortgage loan has been current since her permanent

modification was denied in December 2017. And in fact, the evidence indicates that Green’s

loan was delinquent since January 2018.

       Given this record evidence, it is unclear how Cenlar erred in its investigation of

Green’s November 2018 and January 2019 disputes. Green alleged that her continued

monthly payments made it inaccurate to report her loan as not current. But even with these

continued payments, it was insufficient to bring her loan current. This was communicated

to Green in multiple letters. Thus, even assuming Cenlar’s general investigation processes

                                             15


        Case 2:19-cv-01555-NJ Filed 04/19/21 Page 15 of 19 Document 63
are somehow inadequate, as Green asserts, in Green’s specific situation, it is unclear how a

different process would have affected how the loan was reported. For these reasons, Green

fails to put forth evidence showing that Cenlar violated § 1681s-2(b)(1)(A). Thus, Green’s

motion for partial summary judgment is denied and Cenlar’s motion for summary judgment

is granted.

       2.     Failure to Mark Account Disputed - 15 U.S.C. § 1681s-2(b)(1)(C), (D)

       Green also argues that Cenlar violated the FCRA by failing to mark the account as

disputed. Section 1681s-2(b)(1)(C) requires the furnisher to report the results of its

investigation to the consumer reporting agency and § 1681s-2(b)(1)(D) requires the furnisher

to report any “incomplete or inaccurate” information uncovered from the investigation to

all other consumer reporting agencies to which the person furnished the information and

that compile and maintain files on consumers on a nationwide basis. Because I already

found that Cenlar did not report inaccurate information to the credit bureaus, the issue is

whether Cenlar’s failure to mark the account as disputed violates its obligation under §

1681s-2(b)(1)(D) to report complete information. Reporting a debt without reporting its

disputed nature can be deemed “incomplete or inaccurate” as a matter of law in certain

circumstances. Scheel-Baggs, 575 F. Supp. 2d at 1039 (citing Saunders v. Branch Banking and

Trust Co. of VA, 526 F.3d 142, 148–49 (4th Cir. 2008)). The “ultimate question” is “whether

failing to report the dispute is ‘misleading in such a way and to such an extent that [it] can

be expected to have an adverse effect.’” Id. (quoting Saunders, 526 F.3d at 150). In Scheel-

Baggs, the court reasoned that to determine whether an omission is misleading, “a court

must take into account § 1681s–2(b)(1)(E), which is the only part of the statute that

addresses the issue of disputes.” Id. Section 1681s–2(b)(1)(E) states that when: “an item of

                                               16


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 16 of 19 Document 63
information is disputed by a consumer,” the furnisher of information must modify, delete,

or block the disputed information if it “is found to be inaccurate or incomplete or cannot be

verified after any reinvestigation.” § 1681s–2(b)(1)(E). “In other words, once a disputed

piece of information has been verified by an investigation, § 1681s–2(b) imposes no further

obligation.” Scheel-Baggs, 575 F. Supp. 2d at 1039. The court concluded that the question of

whether the furnisher of information was required to report the dispute “is subsumed within

the question whether it conducted a reasonable investigation.” Id.

       The situation the Fourth Circuit faced in Saunders clearly illustrates when failure to

mark an account disputed could be misleading to the extent it could have an adverse effect

on the consumer. In Saunders, the plaintiff purchased a vehicle and the loan was assigned to

BB&T. After experiencing problems with the car, plaintiff traded it in for a new vehicle. The

dealership paid the remaining debt on the original loan, leaving plaintiff with no obligation

under that loan. The dealership then assigned the loan for the second car to BB&T. When

plaintiff did not receive a payment book for the new car, he called BB&T. BB&T told him

that he owed no money on any loan. Plaintiff received documents from BB&T showing he

owed nothing on the loan. Plaintiff went to the DMV and found no lien on the car’s title.

Plaintiff contacted BB&T several more times and each time he was told he owed no money.

       Several months later, plaintiff received a letter from BB&T telling him that his

payments were “seriously delinquent,” that he was in default, and that he owed over

$20,000 in principle, interest, and late fees. As it turned out, BB&T failed to record the

second loan on its books for several months and only learned of the loan because plaintiff

kept calling to pay down the loan. After the car was repossessed, the plaintiff tried to secure



                                              17


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 17 of 19 Document 63
a different loan in order to pay off BB&T, but he was turned down for the loan because his

credit score had dropped 155 points and his loan was reported as in repossession status.

       When plaintiff initiated a dispute with TransUnion, who then issued a ACDV to

BB&T, BB&T failed to indicate that plaintiff was disputing the legitimacy of the debt. The

Saunders court found that a consumer report that contains technically accurate information

may be deemed “inaccurate” if the statement is presented in such a way that it creates a

misleading impression. 526 F.3d at 148. In Saunders, the failure of BB&T to note the

plaintiff’s dispute was clearly misleading and caused plaintiff harm—BB&T was holding

plaintiff responsible for failing to pay a debt after acknowledging that it was BB&T’s error

that caused plaintiff to not make his payments. Plaintiff was then unable to secure a loan to

pay off BB&T because of the incomplete information BB&T provided to the credit bureaus.

       Green’s situation is a far cry from Saunders. As stated above, given that Cenlar was

not reporting inaccurate information to the credit bureaus, it is entirely unclear how its

failure to report Green’s accounts as disputed creates a materially misleading impression

that could be expected to have an adverse effect on her. For these reasons, Green’s motion

for partial summary judgment is denied and Cenlar’s motion for summary judgment is

granted.

                                      CONCLUSION

       Green alleges that Cenlar violated § 1681s-2(b) of the FCRA by failing to conduct a

reasonable information as to information she disputed on her credit report and failing to

report her account as disputed. Although Green argues that her loan was never in default,

the record evidence shows that she was denied a loan modification and upon denial, her

loan was in default. Despite continuing to make monthly payments, Green never brought

                                             18


           Case 2:19-cv-01555-NJ Filed 04/19/21 Page 18 of 19 Document 63
her loan current. All of Green’s allegations of harm rely on an assumption that Cenlar

furnished inaccurate information about her loan. As the information was not, in fact,

inaccurate, Green cannot show that Cenlar violated the FCRA. For these reasons, Green’s

motion for partial summary judgment is denied and Cenlar’s motion for summary judgment

is granted. This case is dismissed.

                                        ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendant’s motion for summary

judgment (Docket # 29) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff’s motion for partial summary

judgment (Docket # 33) is DENIED.

       IT IS FURTHER ORDERED that the defendant’s motions to strike (Docket # 40,

Docket # 50, Docket # 52, and Docket # 58) are MOOT.

       FINALLY, the clerk of court is ordered to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 19th day of April, 2021.


                                                 BY
                                                 B  THE
                                                  Y TH  COURT:
                                                     HE COUR
                                                           RT:
                                                             T



                                                 ____________
                                                            __
                                                            __
                                                 NANCY JOSEP
                                                          JOSEPHPH
                                                 United States Magistrate Judge




                                            19


         Case 2:19-cv-01555-NJ Filed 04/19/21 Page 19 of 19 Document 63
